DETAILED CORRESPONDENCE¶
This communication is in response to the Application filed on 03/11/2020. Claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 03/11/2020 is compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over NAGAI et al. (US 20170285654 A1, hereinafter “NAGAI”) in view of Lim (US 20200148196 A1).
Regarding claims 1, 11 and 12, NAGAI (Figs. 1-3) discloses a vehicle control device comprising: communicator configured to communicate with a parking lot management device having a function of guiding a vehicle (… a first unit which detects the full and vacant information for each parking space, searches for a route to the parking space and automatically parks the car in the parking space based on the route information to the searched parking position; NAGAI at ¶ [0007] and [0028]-[0030]);
 a driving controller configured to perform driving control including at least one of speed control and steering control of the vehicle (the automatic parking may be performed after finding a vacant space at the center and notifying it to the parking lot user, or the automatic parking may be performed after notifying to and checking by the parking lot user; NAGAI at ¶ [0030); and wherein the driving controller is configured to perform the driving control based on guidance of the parking lot management device on the basis of information received by the communicator from the parking lot management device (… a first unit which detects the full and vacant information for each parking space, searches for a route to the parking space and automatically parks the car in the parking space based on the route information to the searched parking position; NAGAI at ¶ [0007] and ¶ [0033]).
NAGAI does not explicitly teach an abnormality determiner configured to determine the presence or absence of an abnormality in the parking lot management device, and to restrict the driving control based on the guidance of the parking lot management device in a case where the abnormality determiner determines that the abnormality has occurred in the parking lot management device. However, Lim teaches or at least suggests an abnormality determiner configured to determine the presence or absence of an abnormality in the parking lot management device, and to restrict the driving control based on the guidance of the parking lot management device in a case where the abnormality determiner determines that the abnormality has occurred in the parking lot management device (… when the autonomous device 32 does not receive a driving trajectory because an error occurs in the parking control server 20, the autonomous device 32 may perform autonomous driving to a previously selected parking space using its own autonomous driving function and autonomous parking function and may perform autonomous parking; Lim at [0086]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified NAGAI to include an abnormality determiner configured to determine the presence or absence of an abnormality in the parking lot management device, as taught by Lim in order to prevent traffic congestion in the parking lot.

Regarding claim 2, NAGAI, as modified by Lim discloses the claimed invention substantially as explained above. Further, Lim teaches or at least suggests wherein, in a case where the abnormality has occurred in the parking lot management device before the vehicle enters a parking lot managed by the parking lot management device, the driving controller is configured to restrict acceptance of a request of automated parking based on the guidance of the parking lot management device from a user of the vehicle and to perform control for manual driving by the user of the vehicle or control for enabling the vehicle to perform automated driving in an independent manner independently of the guidance of the parking lot management device (… when the autonomous device 32 does not receive a driving trajectory because an error occurs in the parking control server 20, the autonomous device 32 may perform autonomous driving to a previously selected parking space using its own autonomous driving function and autonomous parking function and may perform autonomous parking; Lim at [0086]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified NAGAI to include the abnormality has occurred in the parking lot management device before the vehicle enters a parking lot managed by the parking lot management device, as taught by Lim in order to prevent traffic congestion in the parking lot.

Regarding claim 5, NAGAI, as modified by Lim discloses the claimed invention substantially as explained above. Further, Lim teaches or at least suggests wherein, in a case where the abnormality has occurred in the parking lot management device during automated parking or automated exiting based on the guidance of the parking lot management device, the driving controller is configured to stop the automated exiting based on the guidance of the parking lot management device and to perform control for enabling the vehicle to perform the automated parking in an independent manner independently of the guidance of the parking lot management device in an evacuation space (… a first unit which detects the full and vacant information for each parking space, searches for a route to the parking space and automatically parks the car in the parking space based on the route information to the searched parking position; NAGAI at ¶ [0007] and ¶ [0033]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified NAGAI to include the abnormality has occurred in the parking lot management device before the vehicle enters a parking lot managed by the parking lot management device, as taught by Lim in order to prevent traffic congestion in the parking lot.

Regarding claim 6, NAGAI, as modified by Lim discloses the claimed invention substantially as explained above. Further, NAGAI teaches wherein the driving controller is configured to determine an empty parking space nearest to the vehicle or an empty road shoulder nearest to the vehicle as the evacuation space (a parking lot selected by the user or an empty area which does not have a parking lot line and designated by the user as the target parking area; NAGAI at [0014]). 

Regarding claim 7, NAGAI, as modified by Lim discloses the claimed invention substantially as explained above. Further, NAGAI teaches wherein the driving controller is configured to determine the evacuation space in an area away from an area where traffic congestion occurs in a case where the traffic congestion occurs in the vicinity of the vehicle (In the case of determining the position where it is possible to leave the car in the multi-story parking lot, the traveling location information 62 and 63 of the point where the parking standbys 60 and 61 are generated and transmitted to the center, and are asked to make determination whether or not it is possible to leave the car; NAGAI at [0038]).

Regarding claim 8, NAGAI, as modified by Lim discloses the claimed invention substantially as explained above. Further, Lim teaches or at least suggests wherein the abnormality determiner is configured to determine that the abnormality has occurred in the parking lot management device in a case where the communicator is unable to communicate with the parking lot management device or in a case where the parking lot management device is unable to guide the vehicle in a state in which the communicator is able to communicate with the parking lot management device (… a first unit which detects the full and vacant information for each parking space, searches for a route to the parking space and automatically parks the car in the parking space based on the route information to the searched parking position; NAGAI at ¶ [0007] and ¶ [0033]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified NAGAI to include the abnormality has occurred in the parking lot management device before the vehicle enters a parking lot managed by the parking lot management device, as taught by Lim in order to prevent traffic congestion in the parking lot.

Regarding claim 9, NAGAI, as modified by Lim discloses the claimed invention substantially as explained above. Further, Lim teaches or at least suggests a notification controller configured to control an output to notify a user of the vehicle of a restriction in a case where control for automated parking or automated exiting based on the guidance of the parking lot management device is restricted (The second unit is achieved by a parking position distribution unit (a user information input/output unit 17) which notifies the parking lot user of the parking position currently parked or the vacant space scheduled to be parked via the mobile terminal; NAGAI at ¶ [0046]).

Regarding claim 10, NAGAI, as modified by Lim discloses the claimed invention substantially as explained above. Further, Lim teaches or at least suggests wherein the driving controller is configured to perform control for automated parking and automated exiting of the vehicle in a case where the abnormality determiner determines that the abnormality of the parking lot management device has been eliminated (… a first unit which detects the full and vacant information for each parking space, searches for a route to the parking space and automatically parks the car in the parking space based on the route information to the searched parking position; NAGAI at ¶ [0007] and ¶ [0033]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified NAGAI to include the abnormality determiner determines that the abnormality of the parking lot management device has been eliminated, as taught by Lim in order to prevent traffic congestion in the parking lot.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NAGAI et al. (US 20170285654 A1, hereinafter “NAGAI”) in view of Lim (US 20200148196 A1) as applied to claim 1 above, and further in view of Mimura et al. (US 20200050212 A1, hereinafter “Mimura”).
Regarding claim 3, NAGAI, as modified by Lim discloses the claimed invention substantially as explained above. Further, Lim teaches or at least suggests wherein, in a case where the abnormality has occurred in the parking lot management device after the vehicle entered a parking lot managed by the parking lot management device, the driving controller is configured to restrict acceptance of a request of automated exiting based on the guidance of the parking lot management device from a user of the vehicle (… when the autonomous device 32 does not receive a driving trajectory because an error occurs in the parking control server 20, the autonomous device 32 may perform autonomous driving to a previously selected parking space using its own autonomous driving function and autonomous parking function and may perform autonomous parking; Lim at [0086]). NAGAI and Lim do not explicitly teach to perform control for manual driving by the user of the vehicle or control for enabling the vehicle to perform automated parking or the automated exiting in an independent manner independently of the guidance of the parking lot management device. However, Mimura teaches or at least suggests to perform control for manual driving by the user of the vehicle or control for enabling the vehicle to perform automated parking or the automated exiting in an independent manner independently of the guidance of the parking lot management device (the occupant of the vehicle is able to perform manual driving near the entrance of the parking lot and park the subject vehicle in the parking lot; Mimura at ¶ [0019]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified NAGAI and Lim to include perform control for manual driving by the user of the vehicle, as taught by Mimura in order to improve the convenience of an occupant of a vehicle.

Allowable Subject Matter
After a further search and a thorough examination of the present application and in light of the prior art made of record, claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The closest prior art of record is NAGAI et al. (US 20170285654 A1, Lim (US 20200148196 A1), Mimura et al. (US 20200050212 A1). NAGAI discloses Auto Valet Parking System and Method. Lim discloses Parking Control System for Autonomous Vehicle. Mimura discloses Vehicle control system, vehicle method, and vehicle control program. 
Regarding claim 4, the combination of NAGAI et al, Lim, and Mimura et al., taken alone or in combination fails to teach or suggests wherein, in a case where the abnormality has occurred in the parking lot management device after the vehicle entered a parking lot managed by the parking lot management device, the driving controller is configured to restrict acceptance of a request of 15automated exiting based on the guidance of the parking lot management device from a user of the vehicle during automated parking based on the guidance of the parking lot management device and to perform control for enabling the vehicle to perform the automated parking in an independent manner independently of the guidance of the parking lot management device, 20the driving controller is configured to restrict the acceptance of the request of the automated exiting based on the guidance of the parking lot management device from the user of the vehicle while the vehicle is on standby in the parking lot, and the driving controller is configured to restrict the acceptance of the request of the automated exiting based on the guidance of the parking lot management device from the 25user of the vehicle during the automated exiting based on the guidance of the parking lot40 management device and to perform control for manual driving by the user of the vehicle or control for enabling the vehicle to perform the automated exiting in the independent manner independently of the guidance of the parking lot management device.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663